Citation Nr: 1506973	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-04 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and anxiety mood disorder, not otherwise specified.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1973 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In February 2013, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing.  A transcript of that hearing is associated with the record.  


FINDING OF FACT

The probative, competent evidence demonstrates that the Veteran's PTSD is related to an in-service personal assault.

CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the claim of entitlement to service connection for PTSD.  Therefore, no discussion of VA's duty to notify or assist is necessary.  

The Veteran asserts that he currently has PTSD as the result of a personal assault that occurred during basic training and continuous harassment from his fellow service members and superiors thereafter.	
Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2014), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  In addition, there are special evidentiary procedures for PTSD claims based on personal assault.  Patton v. West, 12 Vet. App. 272, 278 (1999).  In personal assault cases, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

A June 2014 VA examiner found the Veteran had a diagnosis of PTSD that conformed to the criteria under the Diagnostic and Statistical Manual of Mental Disorders, fifth edition.  As such, the Board finds the evidence establishes a current disability for purposes of service connection.

In addition, an August 1973 psychiatric evaluation shows the Veteran reported becoming involved in a fight while in basic training.  In addition, multiple service treatment records reflect the Veteran's statements that the Marine Corps had turned him violent and that his non-commissioned officers had treated him unfairly.  Upon review, the Board finds that this evidence constitutes credible supporting documentation for the Veteran's assertions that he experienced a personal assault and harassment during active duty. 

Furthermore, the June 2014 VA examiner opined that the Veteran's PTSD was at least as likely as not related to his military experience.  The VA examiner noted the Veteran's stressor was based on an in-service personal assault and based the opinion on a review of the record and the Veteran's reports that his symptoms started during the military when he felt targeted by his peers and superiors.  

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the probative, competent evidence demonstrates that the Veteran's PTSD is related to active duty.  As such, service connection for PTSD is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


